NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted October 23, 2019*
                                Decided October 23, 2019

                                         Before

                            WILLIAM J. BAUER, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 19-1131

CURTIS L. WESTBROOK,                            Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Southern District of Indiana,
                                                Indianapolis Division.

      v.                                        No. 1:18-cv-01604-JPH-DLP

DELAWARE COUNTY SHERIFF, et al.,                James P. Hanlon,
    Defendants-Appellees.                       District Judge.

                                       ORDER

        Curtis Westbrook appeals the dismissal of one of three lawsuits related to his
arrest for contempt of court and resulting 10-day detention at the Delaware County Jail
in Muncie, Indiana. In this case, which the district court severed from another, he claims
that employees of the Delaware County Sheriff’s Office violated the Eighth Amendment
by denying him medication and assigning him to the top bunk of his cell despite
knowing he suffered from a hernia. See 42 U.S.C. § 1983. The district court dismissed the

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-1131                                                                          Page 2

claim against the sheriff based on claim preclusion and the claims against the other
defendants as barred by the statute of limitations. Because Westbrook’s claim against
the sheriff is precluded by an earlier judgment, and he did not assert his claims against
the other defendants until after the limitations deadline, we affirm.

        This case was dismissed under Federal Rule of Civil Procedure 12(b)(6), so we
must take Westbrook’s factual allegations as true. See Luevano v. Wal-Mart Stores, Inc.,
722 F.3d 1014, 1018 (7th Cir. 2013). In February 2014, Westbrook attended a proceeding
in his son’s criminal case in Muncie City Court and attempted to distribute flyers in the
courtroom. The flyers asked readers to vote the judge presiding over his son’s case out
of office and discussed the right to a jury trial on misdemeanor charges. The courtroom
bailiff saw the flyers and asked Westbrook to leave. When Westbrook returned the next
day, the bailiff warned him that he would be found in contempt and jailed if he entered
the courtroom because he had been “passing out the letters” and “giving people legal
advice.” Westbrook nonetheless entered the courtroom. The bailiff—with the help of
Muncie police officers—arrested him for contempt, handcuffed him, and took him to
the county jail across the street.

       Westbrook—who was suffering from high blood pressure and a hernia—
remained in the jail for ten days without a hearing. During this time, employees of the
Sheriff’s Office and a contract nurse at the jail denied him his blood pressure medication
(a prescription that his son had delivered for him) for two days and assigned him to
sleep in the top bunk in his cell despite his hernia. When he was released on February
21, 2014, he was in severe pain and required same-day emergency surgery because
climbing into the top bunk had caused his hernia to rupture.

        Nearly two years later, on February 1, 2016, Westbrook filed a pro se complaint
accompanied by a request to proceed in forma pauperis, alleging that the City of Muncie
Court, the “Delaware County Sheriff Department,” and their agents wrongfully
arrested and illegally confined him, in violation of his constitutional rights.
See Westbrook v. Bennington, No. 1:16-CV-274-WTL-DLP. His complaint did not mention
his treatment in the jail. On February 4, the district court screened and dismissed the
complaint for failure to state a claim, see 28 U.S.C. § 1915(e)(2)(b), because Westbrook
had not sued any individual who allegedly had violated his rights, nor had he alleged
that his arrest and detention resulted from an official or unofficial policy of the entities
he sued. The court gave Westbrook leave to amend his complaint until February 23,
2016, and later extended the deadline at Westbrook’s request.
No. 19-1131                                                                       Page 3

        In the meantime, Westbrook filed a second lawsuit on February 22, 2016, naming
the “Delaware County Sheriff Department, Its Jail and Agents” as the defendants.
See Westbrook v. Delaware County Sheriff, No. 1:16-CV-422-WTL-DKL. Westbrook alleged
that the “jail staff” denied him his blood-pressure medicine, that the jail supervisor
retaliated against him for asking for his medication by placing him in segregation, and
that the jail staff and supervisor denied him a lower bunk even though he required one
because of his hernia. The same district judge assigned to his first case screened and
dismissed this complaint with leave to amend, again because Westbrook did not name a
proper defendant. Westbrook filed three responses to this screening order but never an
amended complaint. After granting several extensions at Westbrook’s request, the
district court dismissed the case for failure to state a claim and entered final judgment
under Federal Rule of Civil Procedure 58(a). Westbrook did not appeal.

        Back in the first case, Westbrook amended his complaint, but not before the
statute of limitations had expired. Besides clarifying his wrongful arrest claim, he
alleged that “agents” of the Delaware County Sheriff “illegally incarcerated, denied
lifesaving medication for 2 days, forcibly placed [him] in punitive segregation.” The
district court determined that he pleaded a Fourth Amendment claim for “improperly
acting on an invalid bench warrant which resulted in Mr. Westbrook’s arrest and false
imprisonment.” It instructed Westbrook to “notify the Court” if it had “misunderstood
the defendants or the claims in this action.”

        Westbrook responded that the district court was ignoring claims under the First,
Sixth, Seventh, Eighth, Ninth, and Fourteenth Amendments. The district court then
recruited counsel for Westbrook for the limited purpose of helping him file a clear
complaint. With the help of his recruited counsel, Westbrook eventually filed a Fourth
Amended Complaint that included an Eighth Amendment claim against “the Sheriff of
Delaware County” and its “Unknown Officers” related to his treatment at the jail. In its
amended answer, the Sheriff’s Office asserted that this claim was precluded by the final
judgment in Westbrook’s second case.

      Later, Westbrook moved to “join” three previously unidentified jail officers and
the nurse, whose identities he had learned in discovery, into a Fifth Amended
Complaint. The defendants objected that the claims against the newly named
defendants were untimely and barred by claim preclusion. The district court granted
Westbrook’s motion but immediately severed the jail-related claims into a separate suit,
Westbrook v. Sheriff of Delaware County, No. 1:18-CV-01604-JPH-DLP. The severed case,
which is the subject of this appeal, was randomly assigned to another judge.
No. 19-1131                                                                            Page 4

        Once the new case was opened, the defendants moved to dismiss the complaint,
renewing their arguments that Westbrook’s claims were untimely and barred by a
previous judgment. The district court agreed and granted the motion. It determined
that, under Rule 15(c), Westbrook’s claims against the individuals did not relate back to
his only timely complaint because that pleading did not discuss his treatment at the jail.
It also ruled that the final judgment in second case, which did allege mistreatment at the
jail, had disposed of any claims against the Sheriff that could have been brought about
Westbrook’s detention.

        On appeal, Westbrook does not dispute that his jail-related claims accrued no
later than February 21, 2014, his last day in custody, see Heard v. Sheahan, 253 U.S.
319–20 (7th Cir. 2001), or that the two-year limitations period on any claim arising from
his treatment in jail expired by February 21, 2016. See IND. CODE § 34-11-2-4; Richards
v. Mitcheff, 696 F.3d 635, 637 (7th Cir. 2012). He maintains, however, that his claims
against the individual defendants, whom he did not name until March 2018, are not
time-barred because they all relate back to his February 1, 2016, complaint. See FED. R.
CIV. P. 15(c)(1)(C). He correctly notes that, in certain instances, Rule 15(c)(1)(C) allows a
plaintiff to “change[] the party or the naming of the party against whom a claim is
asserted” in a complaint after the limitations period expires, provided that the new
parties have sufficient notice of the action, will not be prejudiced by the delay, and
reasonably should have known that the plaintiff intended to bring claims against them.
But his interpretation of the relation-back rule is overly expansive.

        Westbrook relies heavily on Krupski v. Costa Crociere S. p. A., 560 U.S. 538 (2010),
to defend the timeliness of his claims. In that case, the Supreme Court held that whether
a newly named defendant has adequate notice for the purposes of relation back
depends not on the plaintiff’s “knowledge or its timeliness in seeking to amend the
pleading,” but on what the prospective defendant “knew or should have known.”
Id. at 541. Westbrook urges that, under Krupski, his jail-related claims against the officers
and nurse relate back to the timely complaint because the allegations against the
“Delaware County Sheriff” were sufficient to put them on notice of impending legal
action by virtue of their employment there.

       But he overlooks an important principle limiting the ability to name new
defendants: it exists only “if Rule 15(c)(1)(B) is satisfied.” FED R. CIV. P. 15(c)(1)(C). Rule
15(c)(1)(B), in turn, requires new claims to arise “out of the same conduct, transaction,
or occurrence set out—or attempted to be set out—in the original pleading.” FED. R. CIV.
P. 15(c)(1)(B); Henderson v. Bolanda, 253 F.3d 928, 931 (7th Cir. 2001). Krupski did not
No. 19-1131                                                                         Page 5

remove the requirement that amending to add a new defendant can be done only if
Rule 15(c)(1)(B) also is satisfied. That was not a problem in Krupski, but it is here.

       Even under the liberal construction afforded to pro se litigants, we cannot
identify any jail-related claims in Westbrook’s only timely complaint, filed on February
1, 2016, in Case No. 1:16-CV-274-WTL-DLP. The narrative set out there relates only to
his arrest. But Westbrook’s claims concern two separate occurrences: an allegedly illegal
arrest and his treatment by jail staff during the resulting detention. That the original
complaint named the “Delaware County Sheriff Department and Its Agents” is not
enough to trigger relation back of the claims against the new defendants because it was
devoid of allegations about his treatment at the county jail. By the time Westbrook
amended the complaint in the first case on February 25, 2016, to include allegations that
he was denied medication during his confinement and forced to use an upper bunk, the
statute of limitations had run. Because these claims were not part of the same “conduct,
transaction, or occurrence” as his arrest, they could not relate back. See FED. R. CIV.
P. 15(c)(1)(B).

       Westbrook also argues that the district court erroneously concluded that his
claim against the Sheriff in this case was barred by claim preclusion. He insists that his
second case, No. 1:16-CV-422-WTL-DKL (raising jail-related claims), did not result in a
final adjudication on the merits because the district court said at the screening stage that
it “could not ascertain a viable Eighth Amendment claim.” He is mistaken.

       Claim preclusion does not require that all the individual claims it bars were
actually litigated in a prior case; it extends to any claims that could have been brought
out of the “operative facts” in the prior case. Hayes v. City of Chicago, 670 F.3d 810, 813
(7th Cir. 2012). Here, the district court initially dismissed Westbrook’s jail-related
complaint against the “Delaware County Sheriff Department, Its Jail, and Agents”
under 28 U.S.C. § 1915(e)(2)(b) without prejudice and with express leave to amend, as is
appropriate. See Luevano, 722 F.3d at 1020. The court, however, set a deadline for
amending the complaint and then extended it at Westbrook’s urging. Although
Westbrook submitted three separate responses to the court’s orders, he never filed an
amended complaint in the appropriate case. After two months, the district court
dismissed the action for failure to state a claim and separately entered a judgment
under Rule 58. That judgment was a final decision on the merits with preclusive effect.
Coleman v. Labor & Indus. Review Comm'n of Wis., 860 F.3d 461, 470 (7th Cir. 2017); Gleash
v. Yuswak, 308 F.3d 758, 759–60 (7th Cir. 2002). To the extent that Westbrook suggests
that the dismissal of the second case was improper, he had a choice between appealing
No. 19-1131                                                                    Page 6

the judgment or moving to reopen it and amend the complaint. See Gleash, 308 F.3d
at 760. But he did neither. Accordingly, the judgment precludes him from further
litigating jail-related claims.

                                                                          AFFIRMED